Citation Nr: 0715119	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  00-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) for the period from July 10, 
1998, through October 26, 1999.

2.  Entitlement to an effective date prior to October 27, 
1999, for the grants of a total disability evaluation based 
upon individual unemployability due to a service-connected 
disability (TDIU) and Dependents' Education Assistance under 
38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980, and July 1981 to January 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2000 and December 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

It is noted that the veteran had appealed an August 2003 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  The record contains a November 2003 Joint 
Motion to Vacate in Part and Remand for the purpose of 
providing the veteran sufficient notification of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In turn, the Board 
remanded this case in September 2004 to effectuate the Court 
Order, and upon its return for appellate review, the Board 
issued an October 2005 decision.

The veteran appealed to the Court again, and the record 
contains a January 2007 Joint Motion For Remand, and a Court 
Order granting the motion.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, additional evidentiary development is 
necessary.

Particularly, the January 2007 Joint Remand found that VA 
should attempt to obtain the veteran's records from the 
Social Security Administration (SSA) in relation to a claim 
for a rating in excess of 50 percent for PTSD for the period 
from July 10, 1998, through October 26, 1999.  The veteran's 
attorney for the appeal before the Court and VA's General 
Counsel agreed that the two additional claims on the cover 
page of this decision are inextricably intertwined with the 
increased rating claim.  Thus, the claims are remanded 
pending receipt of SSA records and RO readjudication of the 
issues.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the letter includes information 
concerning an increased disability rating 
and an effective date for the award of 
benefits.  

2.  The RO should obtain the veteran's SSA 
records, and document its attempts to do 
so.  

3.  Then, the RO should readjudicate 
claims for a rating in excess of 50 
percent for PTSD for the period from July 
10, 1998, through October 26, 1999; and 
effective dates prior to October 27, 1999, 
for the grants of a total disability 
evaluation based upon individual 
unemployability due to a service-connected 
disability (TDIU) and Dependents' 
Education Assistance under 38 U.S.C.A. 
Chapter 35.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the Case 
and provide her a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




